384 F.2d 719
C. Willie WILLIAMS, Appellant,v.STATE OF FLORIDA, Appellee.
No. 24742.
United States Court of Appeals Fifth Circuit.
Oct. 27, 1967.

C. Willie Williams, pro se.
Earl Faircloth, Atty. Gen., Wallace E. Allbritton, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before GEWIN, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellant, C. Willie Williams, appeals from an order of the District Court denying a habeas corpus petition.


2
Appellant is presently serving a life sentence in a Florida State penitentiary for second-degree murder.  In his habeas corpus petition, appellant stated as a reason for not taking an appeal from the conviction that he was not aware of or properly advised by counsel or the trial court of his right to appeal.  The District Court denied the writ without a hearing, and in written reasons failed to discuss and to make any findings on appellant's claim that he was not advised of his right to appeal.  Such an allegation requires an evidentiary hearing.  Walter v. Wainwright, 5 Cir., 1967, 373 F.2d 322; Wainwright v. Simpson, 5 Cir., 1966, 360 F.2d 307.


3
Vacated and remanded.